UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6258



UNITED STATES OF AMERICA,

                                              Plaintiff- Appellee,

          versus


FRANCISZEK PIOTR CETERA,

                                            Defendant - Appellant.



                            No. 05-6429



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


FRANCISZEK PIOTR CETERA,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-04-239-F; CR-02-2; CR-02-2-1)


Submitted:   November 17, 2005         Decided:     November 23, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Franciszek Piotr Cetera, Appellant Pro Se. Ethan Ainsworth Ontjes,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Franciszek Piotr Cetera seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2255 (2000) motion

and denying reconsideration.            The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a    substantial      showing    of    the   denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find    both    that    the   district    court’s       assessment     of    the

constitutional      claims      is    debatable     or     wrong    and      that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                     We have independently

reviewed the record and conclude that Cetera has not made the

requisite showing.            Accordingly, we deny Cetera’s motions to

expedite the appeal as moot, deny a certificate of appealability,

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions      are    adequately      presented      in    the

materials      before   the     court    and    argument    would      not    aid    the

decisional process.



                                                                             DISMISSED


                                        - 3 -